DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of structural formula I or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for an isotopically labeled compound of formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
	The above factors, regarding the present invention are summarized as follows:
(a)	The nature of the invention and the state of the prior art:
The invention is drawn to a compound of structural formula I and besides other choices, to ‘isotopically labeled’ compounds thereof.  Even a cursory calculation of the number of compounds embraced by the instant formula I based on the generic definition of alkyl, cycloalkyl, hydroxyalkyl, etc., all of which may be further substituted, would result in millions, if not billions of compounds. This is of course not the accurate number and the true number of compounds would far exceed this number of compounds. Thus the genus embraced in these claims is too large and added to that any isotopic variation would result in trillions or more compounds.
 As recited, instant claims are reach thorough claim wherein based on the fact that the number of compounds of formula I disclosed in the specification, it is claimed that any compound of the genus of formula I can be isotopically labeled.  The dependent claims 2, 16 and 18 recite that ‘isotopically labeled compound is a deuterated compound’.  The specification does not provide any specific types of ‘isotopes’ intended within the scope of ‘isotopically labeled’, however, in general the term isotopes includes, for example, 3H, 11C or 14C isotopes, and there is no enabling disclosure.
Isotope labeling, in general, is a specialized art.  Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for radiolabeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Hulikal, V.  Deuterium Labeled Compounds in Drug Discovery Process-Abstract.
For example, if the process involves replacement of a halogen with deuterium by catalytic deuteration with D2 then presence of halogen in various variable groups of compounds of formula I will also undergo such a replacement reaction.  In addition presence of unsaturated groups will also undergo deuteration. Similarly direct exchange of H with D will occur any available position not necessary or specifically.  Specification merely suggests ‘isotopically labeled’ (see page 12, paragraph [0049]) but does not teach or suggest how to perform such an isotopic labeling process, including deuteration to produce deuterated compounds. There is no teaching of making a suitable precursor. In addition there is no single example in the specification showing how to perform the deuterium labeling. Given the general nature of the isotopic labeling embraced, it would not be possible for one trained in the art to redeem such an isotopic labeling as a routine process.
For example, if the isotope is positron emitter, with such plethora of choices of variable groups embraced in formula I, it is not clear from the specification how one would incorporate positron emitters such as 3H, 11C or 14C and what precursor to make.  The same is true for isotope labeling with a single photon emitter.
As noted above, isotope labeling, in general, is a specialized art.  Particularly, radiolabeling with positron emitters is much more specialized art due time constrain imposed by the short half-life the positron emitters. Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for 11C labeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Pimlott SL., Nucl. Med. Commun. 26(3): 183-188, 2005 (PubMed Abstract).
(b)	The predictability or lack thereof in the art:
Hence the process as applied to the above-mentioned isotopically labeled compounds claimed by the applicant with a huge genus of variously substituted compounds of formula I, to be labeled with any isotopic variant is not art-recognized process and hence there should be adequate enabling disclosure in the specification with working example(s) to make the compound of formula I with related isotope claimed.
(c)	The amount of direction or guidance present:
 Examples illustrated in the experimental section or written description offer no guidance or teachings as to the process of making variously substituted compound of formula I labeled with any isotopic variant.  Examples of unlabeled compounds shown therein cannot be deemed as objective enablement for any isotope and a person of ordinary skill in the art needs guidance for isotope selection and labeling as there is no guidance provided in the specification for labeling with deuterium and the process of making them.
(d)	The presence or absence of working examples:
Although examples show the process of making instant compounds, as noted above, they are limited to process of making unlabeled compound of formula I and not of compounds labeled with any isotope. There are no representative examples showing the viability of the process for plurality of variable groups labeled with any isotope generically embraced in the instant claims.  
(e)	The breadth of the claims: 
Specification has no support, as noted above, for all isotope labeled compounds of formula I and there is no guidance as to what precursor is suitable for process of making isotopically labeled compounds of formula I with various variable groups and there is also no valid chemical reasoning for one trained in the art to expect that all isotopes would be applicable and share the same use embraced.
(f)	The quantity of experimentation needed:
The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above. Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired structure, namely one compound of formula I labeled with various isotopes embraced in the instant claims.
Thus, factors such as “sufficient working examples”, the “level of skill in the art”, “predictability”, etc. have been demonstrated to be sufficiently lacking in the case for the instant claims.
Also note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative".  Clearly that is the case here. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
MPEP §2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was 'filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a human cancer selected from breast cancer and glioma by administering to a subject in need thereof an effective amount of one or more compounds of structural formula I, does not reasonably provide enablement for a method for treating all other types of human cancers by administering to a subject in need thereof, an effective amount of the compound of structural formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The specification fails to enable one skilled in the art to use the instantly claimed ‘method for treating human cancer’.  The specification at page 4 provides that ‘the compounds of the invention can selectively inhibit CDK4/6 and stop the cell in G1 phase and thus can be used for treating cell proliferative disorder’.  Further, the specification at page 14 provides that ‘cell proliferative disorder refers to human cancer’ and some examples of ‘human cancers’, see paragraph [0061]. 
The experimental example 1 in specification starting at page 72 are directed to in vitro measurement of CDK inhibitory activity and results for some of the exemplified compounds of the invention are provided in Tables 1-4 (see pages 76-79).  The experimental examples 2 and 6 respectively are directed to measurement of inhibitory effect of representative compounds of the present invention on proliferation of breast cancer cell MDB-MA0231 and glioma cell U87 MG, and corresponding data is provided in Table 5 (see page 82) and Table 11 (page 92).  There is nothing in the specification or in the state of the art to extrapolate the biological assays and activity data provided in the specification to the treatment of cancers of all types.  Further, there is nothing in the disclosure regarding how this screening data correlates to the treatment of the diverse diseases encompassed by the instant claims.
The scope of instant claims is not adequately enabled solely based on the experimental examples provided in the specification related to CDK4/6 inhibitory activity and the inhibitory activity on the proliferation related to two specific cell lines.  The scope of instant claims includes ‘treatment of human cancer’, which as per specification page 14 includes treatment of cancers, non-limiting examples are provided at paragraph [0061].
The diseases encompassed by the instant claims include treatment of all types of human cancers, some of which have been proven to be extremely difficult to treat.  The instant claims include ‘a method for treating human cancer’ (see non-limiting examples of cancers in the specification at page 14).  A ‘cancer’ or 'tumor' is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general 
pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The instant claims include ‘method for treating human cancer’ generally, and it is not established how one of ordinary skill in the art would be able to extrapolate the biological data in two specific cell lines using an exemplified compound of formula I provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the method of treatment of the disorders encompassed by instant claims, nor indicate competent technical references in the appropriate methods.
	Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
	The instant claims are directed to - a method for treating human cancer.  A discussion of some of the cancers encompassed within the scope of instant claims is provided at page 14 of the specification.  The specification does not provide any explanation as to how the invention compounds are effectively used in treating of all types of cancers encompassed within the scope of instant claims.
	MPEP § 2164.01(a) states that “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,091,476. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The reference claims are drawn to compounds of formula I, see the structural formula in claim 1; the subgeneric embodiments in claims 2-10, 16-24; and the specific compounds recited in claim 111.  The compounds are taught to be useful as pharmaceutical therapeutic agents, see reference claims 14-15, and 25-29.  For example, reference claim 15 recites ‘method for treating a cell proliferative disorder comprising administering a compound of formula I, … … wherein the cell proliferative disorder is glioma or breast cancer’.			
The instant claims differ from the reference claims by reciting a subgenus of the reference claimed genus of formula I, or specific compounds from the genus of reference claims.  Further, the compounds of instant claim 14 are identical to the compounds listed in reference claim 11, see the first structure in col. 89-100.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the compounds within the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents, for example, in a method for treating glioma or breast cancer.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Some of the structures in the claim are partly faded and/or illegible, see for example, page 5, line 3, second structure, the bonds between -NH-pyridine-piperazine are illegible.  It is suggested to provide fully legible structures for all of the compounds in claim 14. Appropriate correction is required.

	Receipt is acknowledged of the Information Disclosure Statement filed on July 30, 2021 and copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 8, 2022
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The compounds listed in reference claim 11 are identical to the compounds listed in instant claim 14, the only difference between instant claim 14 and reference claim 11 being the scope of independent claim 1 of the instant application and reference claim 1.